Case 9:19-bk-11573-MB         Doc 892 Filed 03/31/20 Entered 03/31/20 15:19:14             Desc
                               Main Document     Page 1 of 6



  1   Vincent T. Martinez, SBN 174157
      TWITCHELL AND RICE, LLP
  2   215 North Lincoln Street
      P. 0. Box 520
  3   Santa Maria, CA 93456
      Telephone: (805) 925-2611
  4   Facsimile: (805) 925-1635
  5   Attorneys for Defendant
      THE MORGANTI RANCH, A Limited Partnership
  6
  7
                                 UNITED STATES BANKRUPTCY COURT
  8
                                 CENTRAL DISTRICT OF CALIFORNIA
  9
                                         NORTHERN DIVISION
 10
 11
      Inre                                                ~    Case No. 9:19-bk-11573-MB
 12
                                                          )    Chapter 11

                                                          l
      HVI CAT CANYON, INC.,
 13
                    Debtor.                                    Adv. No. 9:20-ap-01011-MB
 14
                                                               RESPONSE OF THE MORGANTI
 15                                                       )    RANCH TO TRUSTEE'S MOTION
      MICHAEL A. McCONNELL, CHAPTER 11                    )    FOR AN ORDER: (1) SETTING
 16   TRUSTEE,                                            )    PROCEDURES FOR ASSUMPTION OF
                                                          )~   OIL AND GAS LEASES; (2)
 17                 Plaintiff,                                 AUTHORIZING ASSUMPTION OF
                                                               SURFACE LEASES; AND (3)
 18                                                       )    AUTHORIZING REJECTION OF THE
             vs.                                          )    LAKEVIEW OFFICE AND
 19                                                       )    WAREHOUSE          LEASE;
      DONNA JEAN AANERUD, an individual;                  )    MEMORANDUM OF POINTS AND
 20   RICHARD W. ACKERNMAN, Trustee;                      )    AUTHORITIES; SUPPORTING
      JANE A. ADAMS, an individual;                       )    DECLARATION OF VINCENT T.
 21   JOHNS. ADAMS, an individual;                        )    MARTINEZ
      CHARLES C. ALBRIGHT, Trustee Under
 22   Trust of 5/20/76;
      OTHER DEFENDANTS LISTED ON                               Date: April 17, 2020
 23   EXHIBIT "1" HERETO and
      DOES 1-100,
                                                          f    Time: 10:00 a.m.
                                                               Place: 1415 State Street
 24
 25

 26
             Defendants.
                                                          l           Courtroom 201
                                                                      Santa Barbara, CA 93101
                                                               Judge: Hon. Martin R. Barash


             Defendant The Morganti Ranch, A Limited Partnership ("Defendant"), hereby responds by
 27
      and through her Vincent T. Martinez of the Law Firm Twitchell And Rice, LLP to Plaintiff Michael
 28
                                                                             DEF. MORGANTI RANCH'S
                                                      1                      RESPONSE TO MOTION
Case 9:19-bk-11573-MB        Doc 892 Filed 03/31/20 Entered 03/31/20 15:19:14                    Desc
                              Main Document     Page 2 of 6



  1   A. McConnell, Chapter 11 Trustee's ("Plaintiff') Motion For An Order: (1) Setting Procedures For
  2   Assumption Of Oil And Gas Leases; (2) Authorizing Assumption of Surface Leases; and (3)
  3   Authorizing Rejection Of The Lakeview Office And Warehouse.
  4                       MEMORANDUM OF POINTS AND AUTHORITIES
  5                                                     L
  6          OIL AND GAS LEASE AND SURFACE AGREEMENT ARE SUBJECT TO
  7          11 U.S.C. §365 BECAUSE THEY ARE EITHER AN EXECUTORY
  8          CONTRACT OR UNEXPIRED LEASE.
  9          Defendant disagrees with Trustee assertion that he can assume Defendant's Oil And Gas
 10   Lease and/or Surface Agreement that are subject to Trustee's motion since Defendant is of the
 11   position that Trustee must comply with 11 US. C. §365. The relevant provision of 11 US. C. §365
 12   read as follows:
 13          "(a) Except as provided in sections 765 and 766 of this title and in subsections (b),
 14          (c), and (d) of this section, the trustee, subject to the court's approval, may assume
 15          or reject any executory contract or unexpired lease of the debtor.
 16          (b)
 17          ( 1) If there has been a default in an executory contract or unexpired lease of the
 18          debtor, the trustee may not assume such contract or lease unless, at the time of
 19          assumption of such contract or lease, the trustee-
 20          (A) cures, or provides adequate assurance that the trustee will promptly cure, such
 21          default other than a default that is a breach of a provision relating to the satisfaction
 22          of any provision (other than a penalty rate or penalty provision) relating to a default
 23          arising from any failure to perform non-monetary obligations under an unexpired
 24          lease of real property, if it is impossible for the trustee to cure such default by
 25         ·performing non-monetary acts at and after the time of assumption, except that if such
 26          default arises from a failure to operate in accordance with a nomesidential real
 27          property lease, then such default shall be cured by performance at and after the time
 28          of assumption in accordance with such lease, and pecuniary losses resulting from
                                                                                  DEF. MORGANTI RANCH'S
                                                         2                        RESPONSE TO MOTION
Case 9:19-bk-11573-MB         Doc 892 Filed 03/31/20 Entered 03/31/20 15:19:14                  Desc
                               Main Document     Page 3 of 6



  1           such default shall be compensated in accordance with the provisions of this
  2           paragraph;
  3           (B) compensates, or provides adequate assurance that the trustee will promptly
  4           compensate, a party other than the debtor to such contract or lease, for any actual
  5           pecuniary loss to such party resulting from such default; and
  6           (C)provides adequate assurance of future performance under such contract or lease."
  7          Id
  8          Here, all parties agree that 11 U.S.C. §§765 & 766 do not apply to the herein circumstances.
  9   (See Trustee Motion Page 8, Lines 21-24.)
 10           The issue before this Court is whether in California an Oil And Gas Lease or a Surface
 11   Agreement fall within the category of " ... an executory contract or unexpired lease of the debtor" for
 12   the purposes of 11 US.C. §365((b)(l). Here, the terms of the oil and gas lease expressly
 13   acknowledge that the is a lease with provisions of when and how it expires. The surface agreements
 14   are executory again under its express terms which here Trustee or the Debtor Estate admits it has
 15   already benefitted from the performance of the Defendants performance of unexpired contracts.
 16   Thus, Debtor has and continued to secure performance from its counter parties, here Defendant, that
 17   cannot be guaranteed by the contract alone. Moreover the obligations of the contracts and leases
 18   here extend beyond present performance, but are inclusive of future obligations to clean-up
 19   environmentally sensitive matters.
 20                                             CONCLUSION
 21          For the foregoing reasons, The Trustee's requests should be denied, and Defendant hereby
 22   requests that no relief prayed fro by Trustee be considered, and if considered, it be denied.
 23   Dated: March 30, 2020                                          Twitchell And Rice, LLP
 24
 25
                                                                  ---villCelltT. Martinez, Attorneys for
 26                                                                  Attorneys for Defendant
                                                                     THE MORGANTI RANCH
 27
 28
                                                                                 DEF. MORGANTI RANCH'S
                                                         3                       RESPONSE TO MOTION
Case 9:19-bk-11573-MB         Doc 892 Filed 03/31/20 Entered 03/31/20 15:19:14                  Desc
                               Main Document     Page 4 of 6


    1                     DECLARATION OF VINCENT T. MARTINEZ
    2   I, Vincent T. Martinez, declare:

    3           1.     I am an attorney licensed to practice law in all the Courts of the State of California,
    4   and admitted to practice in the U.S. District Court for the Central District of California.

    5          2.      I am a partner of the law firm Twitchell and Rice, LLP, and am an attorney of record

    6   for The Morganti Ranch, a Limited Partnership, a defendant in the above entitled matter. The

    7   following statements are within my personal knowledge and if called as a witness, I could and would
    8   competently testify thereto.

    9          3.      Here, all parties agree that 11 U.S.C. §§765 & 766 do not apply to the herein
  10    circumstances. (See Trustee Motion Page 8, Lines 21-24.)

   11          The issue before this Court is whether in California an Oil And Gas Lease or a Surface
  12    Agreement fall within the category of" ... an executory contract or unexpired lease of the debtor" for
  13    the purposes of 11 US.C. §365((b)(l). Here, the terms of the oil and gas lease expressly

  14    acknowledge that the is a lease with provisions of when and how it expires. The surface agreements
  15    are executory again under its express terms which here Trustee or the Debtor Estate admits it has
  16    already benefitted from the performance of the Defendants performance of unexpired contracts.
  17    Thus, Debtor has and continued to secure performance from its counter parties, here Defendant, that
  18    cannot be guaranteed by the contract alone. Moreover the obligations of the contracts and leases

  19    here extend beyond present performance, but are inclusive of future obligations to clean-up

  20    environmentally sensitive matters.
  21           I declare under penalty of perjury pursuant to the laws of the United States and the State of

  22    California that the foregoing is true and correct and that this declaration is executed on March 30,

  23    2020, at Santa Maria, California.



                                                               ~d?tf----
  24

  25
                                                           ..,Arincent T. Martinez
  26
  27

  28
                                                                                   DEF. MORGANTI RANCH'S
                                                           4                       RESPONSE TO MOTION
    Case 9:19-bk-11573-MB                     Doc 892 Filed 03/31/20 Entered 03/31/20 15:19:14                                       Desc
                                               Main Document     Page 5 of 6
                                              PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding.                                                        My
business address is: 215 N. Lincoln Street, Santa Maria, CA 93458

A true and correct copy of the foregoing document described RESPONSE OF THE MORGANTI
RANCH TO TRUSTEE'S MOTION FOR AN ORDER: (1) SETTING PROCEDURES FOR
ASSUMPTION OF OIL AND GAS LEASES; (2) AUTHORIZING ASSUMPTION OF SURFACE
LEASES; AND (3) AUTHORIZING REJECTION OF THE LAKEVIEW OFFICE AND WAREHOUSE
LEASE; MEMORANDUM OF POINTS AND AUTHORITIES; SUPPORTING DECLARATION OF
VINCENT T. MARTINEZ will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
hyperlink to the document. On March 31, 2020, I checked the CM/ECF docket for this bankruptcy
case or adversary proceeding and determined that the following persons are on the Electronic Mail
Notice List to receive NEF transmission at the email addresses stated below:

United States Trustee (ND)                                     ustpregion16.nd.ecf@usdoj.gov
Michael Authur McConnell (TR)                                  Michael.mcconnell@kellyhart.com
Brian Fittipaldi (Attorney for US Trustee)                     brian.fittipaldi@usdoj.gov
William C. Beall              will@beallandburkhardt.com;carissa@beallandburkhardt.com
Bradley D. Blakeley           blakeley@blakeleylawgroup.com; bradleydblakeley@gmail.com
Alan D. Condren               berickson@seemackall.com
Don Fisher                    dfisher@ptwww.com; tblack@ptwww.com
Gisele M. Goetz               gmgoetz@hbsb.com; ggoest@collegesoflaw.edu; cecilia@hbsb.com
Karen L. Grant                kgrant@silcom.com
Brian L. Holman               b.holman@mpglaw.com
Eric P. Isreal                eisrael@DanningGill.com; danninggill@gmail.com;
                              eisrael@ecf.inforuptcy.com
Mitchell J. Langberg          mlangberg@bhfs.com; dcrudup@bhfs.com
Jerry Namba                   nambaepiq@earthlink.net, G23453@notify.cincompass.com;
                              annie cunningham@gmail.com
Benjamin P. Pugh              bpugh@ecg.law, mwoo@ecg.law; mhamburger@ecg.law;
                              calendar@ecg. law
Edward S. Renwick             erenwick@hanmor.com; iaguilar@hanmor.com
J. Alexandra Rhim             arhim@hrhlaw.com
Todd C. Ringstad              becky@ringstadlaw.com; arlene@ringstadlaw.com
Zev Shechtman                 zshechyman@DanningGill.com, danninggill@gmail.com
                              zshechtman@ecf. inforuptcy. com
William E. Winfield           wwinfield@calattys.com; scuevas@calattys.com

                                                                       D     Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date) March 31, 2020, I served the following persons and/or entities at the last known addresses
in this bankruptcy case or adversary proceeding by placing a true and correct copy of thereof in a

           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June2012                                                                                           F 9013-3.1.PROOF.SERVICE
    Case 9:19-bk-11573-MB                     Doc 892 Filed 03/31/20 Entered 03/31/20 15:19:14                                      Desc
                                               Main Document     Page 6 of 6

sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
than 24 hours after the document is filed. Pursuant to General Order 20-02 - Procedures for Public
Emergency Related to Covid-19 Outbreak a mandatory judge's copy is not being served.

Honorable Martin R. Barash                                                               Donna Jean AAnerud
United States Bankruptcy Court                                                           523 W. Citracado Parkway
Central District of California                                                           Escondido, CA 92025
21041 Burbank Boulevard, Suite 342 I Courtroom 303
Woodland Hills, CA 91367

Richard W. Ackerman                                                                      Guarantee Royalties, Inc.
c/o Richards W. Ackerman Trust 3-14-2017                                                 Hemar, Rousso & Heald, LLP
P.O. Box 559                                                                             c/o J. Alexandra Rhim
Darby, MT 59829                                                                          15910 Ventura Blvd., 12th Fl
                                                                                         Encino, CA 91436
Labor Liquidating & Associates, LP
Hemar, Rousso & Heald, LLP
c/o J. Alexandra Rhim
15910 Ventura Blvd., 1ih Fl
Encino, CA 91436

                                                                       D     Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling
LBR, on                       , I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

                                                                       D     Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is
true and correct.

 March 31, 2020                              Sarah Mccomish                                    Isl Sarah Mccomish
 Date                                         Type Name                                        Signature




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June2012                                                                                           F 9013-3.1.PROOF.SERVICE
